



image1.jpg [image1.jpg]








August 19, 2019




Zachary Hudson






Dear Zac:
This letter (this “Agreement “) sets forth the terms and conditions of your
employment with Las Vegas Sands Corp., a Nevada corporation (“LVSC”), and Las
Vegas Sands, LLC, a wholly owned subsidiary of LVSC (together with LVSC, the
“Company”), and is entered into by and between you and the Company effective as
of September 30, 2019 (the “Effective Date”). For valuable consideration and
intending to be legally bound, you and the Company agree as follows:
1.Title of Position. Executive Vice President and Global General Counsel of the
Company.


2.Duties and Responsibilities. You shall have all of the duties and
responsibilities as are generally associated with the position of Executive Vice
President and Global General Counsel, including those duties set forth in
Exhibit A attached hereto, which may be amended from time to time by the
Company’s Chief Executive Officer (“CEO”). In performing your duties and
responsibilities, you shall comply with all Company policies and procedures. You
shall report directly to the CEO, or his designee, consistent with law. With the
exception of business travel necessary to the performance of your position, you
shall perform your duties and responsibilities in the Company’s corporate office
as it may be located from time to time, and presently located at 3355 Las Vegas
Blvd. South, Las Vegas, NV, 89109.


3.Term. The term of your employment under this Agreement will start on September
30, 2019 and continue through September 30, 2022, unless terminated earlier as
provided in this Agreement.


4.Base Salary. As compensation for services rendered during your employment with
the Company, you will receive an annual gross base salary of $850,000.00,
subject to applicable withholdings, and payable in equal installments every two
weeks or otherwise in accordance with the regular Company payroll practice.


5.Bonus/Incentive. You will be eligible for an annual bonus (“Bonus”) under the
applicable executive bonus program in which the Company’s senior executives
participate targeted at up to 100% of your then-current base salary, with such
annual performance criteria approved by the CEO and established by the
Compensation Committee of the Board (the “Compensation Committee”). Any bonus
shall be payable at the same time as annual bonuses are paid to other senior
executives of the Company, but no later than March 15 of the year immediately
following the year to which the bonus relates, subject to your continued
employment throughout the payment date, other than if terminated without Cause.
For 2019, your bonus, if any, will be prorated.


Corporate Headquarters
3355 Las Vegas Blvd. South, Las Vegas, Nevada 89109



The Venetian | The Palazzo | Sands Expo | Sands Macao | The Venetian Macao |
Four Seasons Hotel Macao | The Plaza Macao | Sands Cotai Central | The Parisian
Macao | Marina Bay Sands

--------------------------------------------------------------------------------

Page 2


6.Equity Award. Management has recommended to, and the Compensation Committee of
LVSC’s Board of Directors has approved, that on your first date of employment
with the Company (the “Date of Grant” as defined under the LVSC 2004 Equity
Award Plan (the “Plan”)), you will be granted options to purchase 150,000 shares
of the Company’s common stock under the Plan, vesting in thirds equally over the
1st, 2nd, and 3rd anniversary date of such Date of Grant.


7.Benefits. In addition to the compensation set forth above, you will be
eligible to participate in all fringe benefits programs available to other
senior executives of similar level of responsibility including group medical and
dental insurance, life and disability insurance, and a 401(k) retirement plan,
in accordance with the terms of those plans, details of which will be provided
to you. During your 90-day waiting period to become eligible for coverage under
the Company’s health benefits, the Company will reimburse you for COBRA premiums
on the express conditions that you (i) submit requests for reimbursement,
together with documentation showing that you paid the required COBRA premium,
within 30 days after you have paid each premium, and (ii) you continue to be
employed by the Company during your 90-day waiting period. You will be eligible
to participate in the Company’s 401(k) savings plan on the first day of your
employment. You will also be eligible to participate in the Company’s paid time
off plan (flex) beginning on your first day of employment in accordance with the
terms of that plan, provided, however, that you will accrue flex time at an
annual rate of 28 days.


8.Relocation. You will receive a one-time lump sum payment of $67,000 (net) to
be used towards your expenses to relocate you and your family to Las Vegas,
Nevada, which payment will be subject to The Las Vegas Sands Corp. Relocation
Policy and the Relocation Repayment Agreement, a copy of which will be given to
you for review and signature.


9.Exclusive Services. You agree to faithfully and diligently devote all business
and professional time, attention, energy, experience and ability to promote the
business and interests of the Company. While employed by the Company, you agree
you will not engage in any other employment, occupation, consultation, or
business pursuit which would interfere with or take time away from the discharge
of your responsibilities under this Agreement without the prior written consent
of the Company's CEO. You acknowledge that your services will be unique,
special, and original, and will be financially and competitively valuable to the
Company, and that your violation of this paragraph will cause the Company
irreparable harm for which money damages alone would not adequately compensate
the Company. Accordingly, you acknowledge that if you violate this paragraph,
the Company has the right to apply for and obtain injunctive relief to stop such
violation, in addition to other appropriate relief. Notwithstanding the
foregoing, you may continue to serve in the capacity of advisor to, or board
member of, the non-competing businesses or organizations you currently serve and
have disclosed on Schedule 1 (attached hereto). Furthermore, you agree to notify
the Company of any future contemplated service of a similar nature or capacity,
which the Company's CEO may approve or not in his sole discretion. This
paragraph also shall not preclude you from engaging in civic, charitable or
religious activities.


10.Licensing Requirements. Your employment is conditioned upon your approval for
licensing by the gaming authorities with jurisdiction over the Company or its
affiliates which may require your licensing. You agree, at the Company’s sole
cost and expense, to cooperate with the gaming authorities to acquire or
maintain any license in full force and effect and in good standing.


Corporate Headquarters
3355 Las Vegas Blvd. South, Las Vegas, Nevada 89109



The Venetian | The Palazzo | Sands Expo | Sands Macao | The Venetian Macao |
Four Seasons Hotel Macao | The Plaza Macao | Sands Cotai Central | The Parisian
Macao | Marina Bay Sands

--------------------------------------------------------------------------------

Page 3


11.Termination of Employment.


a.Termination by Company for Cause. The Company may terminate your employment
for Cause at any time upon and by giving written notice to you of the particular
act(s) or failure(s) to act providing the basis for termination. For purposes of
this Agreement, “Cause” shall mean a termination based on any of the following
as they apply to you: (i) conviction, or a guilty plea, or a nolo contendere
plea, or an Alford plea to a felony, or a conviction of a misdemeanor involving
moral turpitude which materially affects your ability to perform duties or
materially adversely affects the Company or its reputation; or (ii)
misappropriation of any material funds or property of the Company, commission of
fraud or embezzlement with respect to the Company, or any material act of
dishonesty in relation to your employment regardless of whether such act results
or was intended to result in your direct or indirect personal gain or
enrichment; or (iii) use of alcohol or drugs that renders you unable to perform
the functions of your job or carry out your duties; or (iv) failure to render
services including, without limitation, any licensing requirements or the
failure to follow directions communicated by your management; or (v) any act, or
failure to act, (including disclosure of confidential information) that is
likely to prejudice the business or reputation of the Company or to result in
any material economic or other harm to the Company; or (vi) any act, or failure
to act, on your part which brings material disrepute upon you, either personally
or professionally; or (vii) violation of any law, rule, or regulation of any
governmental or regulatory body material to the business of Company or its
affiliates; or (viii) the loss, inability to attain, revocation or suspension of
any license or certification necessary for you to discharge your duties on
behalf of the Company; or (ix) willful and persistent failure by you to
reasonably perform your duties. Except for a failure, breach, or refusal to
perform any of which, by its nature, cannot reasonably be expected to be cured,
you shall have ten (10) business days from the delivery of written notice by the
Company within which to cure any acts constituting Cause; provided however,
that, if the Company reasonably expects irreparable injury from a delay of ten
(10) business days, the Company may give you notice of such shorter period
within which to cure as is reasonable under the circumstances, which may include
the termination of your employment without notice and with immediate effect


In the event of a termination of your employment for Cause, you shall be
entitled to receive as sole compensation: your base salary at the rate in effect
at the time of termination through the effective date of the termination of
employment; reimbursement for reasonable expenses incurred, but not paid prior
to the effective date of such termination of employment subject to Company’s
policies, including providing of supporting receipts; and such rights to other
compensation and benefits as may be provided in applicable plans and programs of
Company, including, without limitation, applicable employee benefit plans and
programs, according to the terms and conditions of such plans and programs;
however, nothing in this subsection shall be read to entitle you to any bonus
unpaid as of the effective date of termination.
b.Termination by Company without Cause; Termination by You for Good Reason. The
Company may terminate your employment without Cause at any time by giving you
written notice to that effect. You may terminate your employment for Good Reason
(as defined below) upon 60 days advance written notice. In the event that the
Company terminates your employment without Cause or you terminate your
employment for Good Reason, you shall thereupon be entitled to lump sum payment
in the amount of twelve (12) months of your base salary then in effect), subject
to applicable withholdings. Should the Company terminate your employment without
cause, you will also: be reimbursed for reasonable expenses incurred, but not
paid prior to the effective date of such
Corporate Headquarters
3355 Las Vegas Blvd. South, Las Vegas, Nevada 89109



The Venetian | The Palazzo | Sands Expo | Sands Macao | The Venetian Macao |
Four Seasons Hotel Macao | The Plaza Macao | Sands Cotai Central | The Parisian
Macao | Marina Bay Sands

--------------------------------------------------------------------------------

Page 4


termination of employment, subject to Company policies including providing of
supporting receipts; be entitled to such rights to other compensation and
benefits as may be provided in applicable plans and programs of the Company,
including, without limitation, applicable employee benefit plans and programs,
according to the terms and conditions of such plans and programs including COBRA
benefits at your own expense; and a relocation to the city of your choice in the
continental United States pursuant to the Company’s relocation policy.


“Good Reason,” as used above, shall mean the occurrence of any of the following
without your consent: (i) the Company’s removal of you from the position of
Executive Vice President and/or Global General Counsel of the Company; (ii) a
relocation of your principal place of employment by more than 200 miles, or
(iii) any other material adverse change in your status, position, duties or
responsibilities (which shall include you not reporting to the CEO or the CEO’s
designee as described in this Agreement) which is not cured within thirty (30)
days after written notice thereof is delivered by you to the Company. No
purported termination for Good Reason shall be effective unless you deliver a
written notice of termination (specifying in reasonable detail the facts and
circumstances claimed to provide a basis for termination for Good Reason) to the
Company within 90 days following your first obtaining actual knowledge that
facts or circumstances constituting Good Reason exist.
c.Termination Due to Expiration of the Term. If this Agreement is not extended
by you and the Company on or before the termination date in Section 3 above, and
if you remain in the employ of the Company thereafter, you will be deemed an “at
will” employee and either the Company or you may terminate such employment with
or without cause and with or without notice without any further liability,
notwithstanding any other provision of this Agreement.


12.Section 409A. For purposes of this Agreement, “Section 409A” means Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations and
guidance promulgated thereunder (“Section 409A”), each of the payments that may
be made under this Agreement are designated as separate payments.
General; No Indemnity. It is intended that the provisions of this Agreement
comply with Section 409A, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. Notwithstanding the foregoing,
except as otherwise provided in this Agreement, you shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on or for your account in connection with this Agreement (including any taxes
and penalties under Section 409A), and neither the Company nor any affiliate
shall have any obligation to indemnify or otherwise hold you (or any
beneficiary) harmless from any or all of such taxes or penalties.


Six-Month Delay for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, in the event that you are deemed to be a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i), no payments that are
“deferred compensation” subject to Section 409A that are made by reason of your
“separation from service” within the meaning of Section 409A shall be made to
you prior to the date that is six months after the date of your “separation from
service” or, if earlier, your date of death. Immediately following any
applicable six-month delay, all such delayed payments will be paid in a single
lump sum. In addition, for a period of six months following the date of
separation from service, to the extent that the Company reasonably determines
that any of the benefit plan coverage described above in this Agreement may not
be exempt from U.S. federal income tax, you shall in advance pay to the Company
an amount equal to the stated taxable cost of such coverage for six months. At
the end of such six-month period, you
Corporate Headquarters
3355 Las Vegas Blvd. South, Las Vegas, Nevada 89109



The Venetian | The Palazzo | Sands Expo | Sands Macao | The Venetian Macao |
Four Seasons Hotel Macao | The Plaza Macao | Sands Cotai Central | The Parisian
Macao | Marina Bay Sands

--------------------------------------------------------------------------------

Page 5


shall be entitled to receive from the Company a reimbursement of the amounts
paid by Employee for such coverage.


Termination of Employment as Separation from Service. For purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment” (and substantially similar phrases) shall be interpreted and applied
in a manner that is consistent with the requirements of Section 409A.


Reimbursement Timing. To the extent that any reimbursements pursuant to this
Agreement are taxable to you, any such reimbursement payment due to you shall be
paid to you as promptly as practicable, and in all events on or before the last
day of your taxable year following the taxable year in which the related expense
was incurred. Any such reimbursements are not subject to liquidation or exchange
for another benefit and the amount of such benefits and reimbursements that you
receive in one taxable year shall not affect the amount of such benefits or
reimbursements that you receive in any other taxable year.


Limitation of Offsets. Except as permitted under Section 409A, any deferred
compensation that is subject to Section 409A and is payable to or for your
benefit under any Company-sponsored plan, program, agreement or arrangement may
not be reduced by, or offset against, any amount owing by you to the Company.


Release. Notwithstanding any other provision of this Agreement to the contrary,
you acknowledge and agree that any payments to which you may become entitled
under paragraph 11(b) are conditional upon and subject to your (a) execution of
a general release and covenant not to sue in a form reasonably acceptable to the
Company within 60 days following the termination of your employment which will
include a release of all claims you may have against the Company, its affiliates
and their respective directors, officers and employees and (b) not revoking your
consent to the general release and covenant not to sue in accordance with any
applicable law and the terms of such release.


13.Restrictive Covenants.


a.Non-Competition.  During all periods of employment with the Company and for a
period commencing on the date of any termination of employment (“Termination
Date”) and ending one (1) year following a Termination Date, you agree that you
will not accept employment or enter into any contractual relationship with,
whether as an employee, adviser, consultant, independent contractor or
sub-contractor, principal, partner, officer or director, owner, manager,
operator, or otherwise, directly or indirectly, engage in, any casino or
casino-hotel or any affiliate thereof or any other competitor that operates
within (i) Clark County, Nevada including, without limitation, the City of Las
Vegas, or any governmental unit, incorporated or unincorporated area within
Clark County, Nevada, (ii) the Macau Special Administrative Region of The
People’s Republic of China, (iii) Japan, (iv) Korea, (v) Vietnam, (vi) New York
and New Jersey, (vii) Singapore, (viii) any other location in which the Company
or any of its affiliates is doing business or has made substantial plans to
commerce doing business, in each case at the time of your termination. You
acknowledge and agree that the restrictive covenant contained in this paragraph
is supported by valuable consideration, and is reasonable in its scope and
duration, and that the covenant protects the legitimate interests of the Company
and imposes no undue hardship on you. The period, the geographical area and the
scope of the restrictions on your activities are divisible so that if any
provision of the restriction shall be declared by a court of competent
jurisdiction or by an arbitrator
Corporate Headquarters
3355 Las Vegas Blvd. South, Las Vegas, Nevada 89109



The Venetian | The Palazzo | Sands Expo | Sands Macao | The Venetian Macao |
Four Seasons Hotel Macao | The Plaza Macao | Sands Cotai Central | The Parisian
Macao | Marina Bay Sands

--------------------------------------------------------------------------------

Page 6


to exceed that maximum time period, geographical area, or scope which such court
or arbitrator deems reasonable and enforceable, this provision shall be
automatically modified to the extent necessary to make it reasonable and
enforceable as may be determined by any such court or arbitrator.


b.Non-solicitation.  You agree that throughout all periods of employment with
the Company and for a period commencing on a Termination Date and ending one (1)
year after the Termination Date, you will not, directly or indirectly, either as
an adviser, consultant, principal, employee, partner, officer or director, on
behalf of yourself or on behalf of any other company, business, entity or person
solicit or induce or attempt to solicit or induce any person(s) in the
employment of the Company or its affiliates or under any consulting or other
agreement with the Company or any of its affiliates to (i) terminate such
employment or consulting or other agreement, (ii) accept employment or a
consulting or other agreement with anyone other than the Company or an affiliate
of the Company or (iii) interfere with the business of the Company or its
Affiliates in any material manner. Notwithstanding the foregoing, the
restrictions in this paragraph shall not apply to any individuals known
previously to you whom you may directly bring to the service or employ of the
Company.


14.Confidential Information & Intellectual Property.

a.Confidential Information. During all periods of employment and in perpetuity
thereafter, you agree that you shall hold confidential all the Company’s
confidential information learned or acquired by you and to take all action
necessary to preserve that confidentiality. You represent and covenant to the
Company, its affiliates and to Sheldon G. Adelson that you shall treat any and
all confidential information disclosed to, or learned by you as a fiduciary
agent of the Company, its affiliates, or Sheldon G. Adelson, recognizing that
the Company, its affiliates, or Sheldon G. Adelson only made the confidential
information accessible to you by reason of the special trust and confidence
which the Company, its affiliates, or Sheldon G. Adelson placed in you. In
perpetuity, you shall not disclose, disseminate, transmit, publish, distribute,
make available or otherwise convey any of the Company’s, its affiliates’, or
Sheldon G. Adelson’s trade secrets to any person; provided, however, that you
may disclose the Company’s, affiliates’, or Sheldon G. Adelson’s trade secrets
to directors, officers and employees of the Company that in your actual and
reasonable knowledge are entitled and authorized to view such trade secrets and
who need to know such trade secrets in order to conduct bona fide activities on
behalf of the Company or its affiliates. You shall not make, or permit or allow
to be made, copies of any media containing, in full or in part, confidential
information. The non-disclosure obligations in this paragraph do not apply to
any information or data: (i) generally publicly known, (ii) learned by you from
third parties with a legal right to disclose such information to you, or (iii)
discovered by you through means entirely independent from and in no way arising
from the disclosure to you by the Company provided that the source is not
another employee, consultant or agent of the Company or its affiliates subject
to an obligation of confidentiality.


b.Non-disparagement. During all periods of employment and in perpetuity
thereafter, you agree that you shall neither cause to be made or offered, nor
make or offer any slanderous, denigrating, disparaging or malicious comments,
remarks, statements or opinions regarding Sheldon G. Adelson, the Company, its
subsidiaries or affiliates, or any of their respective predecessors or
successors, or any individuals or entities that to your knowledge are current or
former directors, officers, employees, shareholders, partners, members, agents
or representatives of any of the
Corporate Headquarters
3355 Las Vegas Blvd. South, Las Vegas, Nevada 89109



The Venetian | The Palazzo | Sands Expo | Sands Macao | The Venetian Macao |
Four Seasons Hotel Macao | The Plaza Macao | Sands Cotai Central | The Parisian
Macao | Marina Bay Sands

--------------------------------------------------------------------------------

Page 7


foregoing, in their capacities as such, with respect to any of their respective
past or present activities, or otherwise publish (whether in writing or orally)
statements that tend to portray any of the aforementioned parties in an
unfavorable light; provided, that nothing herein shall or shall be deemed to
prevent or impair you from filing a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). You further understand that this Agreement
does not limit your ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company or testifying truthfully in any legal or
administrative proceeding if such testimony is compelled or requested or
otherwise complying with any subpoenas or other judicial or governmental
requests for information


c.Intellectual Property. Notwithstanding any other provision of this Agreement,
you hereby acknowledge that the Company owns the exclusive right, title and
interest in and to the Confidential Information and the intellectual property
embodied in, relating to, based upon or arising from Confidential Information.
You also acknowledge that the structure of the Company’s IT systems is the
intellectual property of the Company as is access thereto. Should your
employment end for any reason, you will not attempt or facilitate access by
unauthorized persons to the Company’s intellectual property.


d.Defend Trade Secrets Act. Pursuant to 18 U.S.C. § 1833(b), you will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (i) is made (A) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to your attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.  If
you file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, you may disclose the trade secret to your attorney and use the
trade secret information in the court proceeding, if you (i) file any document
containing the trade secret under seal, and (ii) do not disclose the trade
secret, except pursuant to court order.  Nothing in this Agreement is intended
to conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of
trade secrets that are expressly allowed by such section.


15.Dispute Resolution. In the unlikely event of a dispute, the Company and you
expressly understand and voluntarily agree that any claim which either party may
have against the other under local, state or federal law including, but not
limited to, matters of discrimination, matters arising out of the termination or
alleged breach of this Agreement or the terms, conditions or termination of
employment, which cannot first be settled through direct discussions between the
parties, will be submitted to mediation and, if mediation is unsuccessful, to
final and binding arbitration administered by the American Arbitration
Association (the “AAA”) under its Employment Arbitration Rules and Mediation
Procedures (the “Rules”) and judgment on the award rendered by the arbitrators
may be entered in any court in Clark County, Nevada. A copy of the Rules may be
obtained online at
https://www.adr.org/sites/default/files/Employment%20Rules.pdf, or from the
Company’s Human Resources department. Any controversy or claim submitted for
arbitration shall be submitted to a panel of three (3) arbitrators selected in
the manner specified in the Rules from the roster of arbitrators of the AAA. The
arbitration proceedings shall be conducted in Las Vegas, Nevada, and the
arbitration costs of the AAA including but not limited to the fees of the
arbitrator shall be paid by Company, provided, however, that each Party shall be
responsible for its own attorney fees. This dispute resolution
Corporate Headquarters
3355 Las Vegas Blvd. South, Las Vegas, Nevada 89109



The Venetian | The Palazzo | Sands Expo | Sands Macao | The Venetian Macao |
Four Seasons Hotel Macao | The Plaza Macao | Sands Cotai Central | The Parisian
Macao | Marina Bay Sands

--------------------------------------------------------------------------------

Page 8


paragraph of this Agreement provides the exclusive remedies and each party
expressly waives the right to pursue redress in any other forum except only the
right to pursue equitable remedies. During the pendency of any claim under this
dispute resolution procedure, you agree to make no statement orally or in
writing regarding the existence of the claim or the facts forming the basis of
such claim, or any statement orally or in writing which could impair or
disparage the personal or business reputation of the Company, its affiliates or
Sheldon G. Adelson. You understand and acknowledge that by signing this
Agreement, you are waiving the right to a jury trial, or a trial before a judge
in public court.


/S/ DAVID ZACHARY HUDSON
Employee’s Initials


16.Amendment. No provision in this Agreement may be amended, modified or waived
unless such amendment, modification or waiver is agreed to in writing and signed
by both you and the Company's CEO or his designee.


17.Partial Invalidity. If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable for any reason whatsoever:


a.Remaining Provisions. The validity, legality, and enforceability of the
remaining provisions of this Agreement (including, without limitation, each
portion of any section of this Agreement containing any terms other than the
provision held to be invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby unless such invalidity, illegality or
unenforceability would vitiate the intent of the Parties with respect to any
such section or the Agreement as a whole; and


b.Construction. To the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any terms other than the
provisions in the section of this Agreement held to be invalid, illegal, or
unenforceable) shall be construed so as to give maximum possible effect to the
intent manifested by the provision held invalid, illegal, or unenforceable.


18.No waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


19.Notices. All notices, consents, or other communications required, permitted
or provided for hereunder, including without limitation notices of termination
of this Agreement shall be deemed given (i) on the date when hand-delivered;
(ii) on the date when forwarded by facsimile transmission provided that
electronic confirmation of receipt is obtained and retained; (iii) upon the date
set forth on a receipt for certified mail that is returned to the party giving
notice by the United States Postal Service; or (iv) on the next day after
delivery to a recognized overnight delivery service for next day delivery. All
notices shall be addressed to the parties at their addresses set forth below:


Corporate Headquarters
3355 Las Vegas Blvd. South, Las Vegas, Nevada 89109



The Venetian | The Palazzo | Sands Expo | Sands Macao | The Venetian Macao |
Four Seasons Hotel Macao | The Plaza Macao | Sands Cotai Central | The Parisian
Macao | Marina Bay Sands

--------------------------------------------------------------------------------

Page 9



As to Company:Las Vegas Sands Corp.3355 Las Vegas Boulevard SouthLas Vegas,
Nevada 89109Attn: President and COOFax: (702) 414-4950



As to you: At the address currently on record with the Company, and as may be
modified by you and noticed to the Company.
        
20.Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of Nevada without reference to the
principles of conflict of laws thereof.


21.Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
agreement with the same effect as if all parties had signed the same signature
page and a signature page delivered by fax or email and shall be as effective as
if an original copy had been delivered.




IN WITNESS WHEREOF, the Parties hereto have signed this Agreement on the date(s)
below indicated:


EXECUTIVE:




/S/ DAVID ZACHARY HUDSON
Zachary HudsonDate:18 August 2019









COMPANY:
        
Las Vegas Sands Corp.



By:
/S/ SHELDON G. ADELSON
Sheldon G. AdelsonChairman & CEODate:8-21-19



Corporate Headquarters
3355 Las Vegas Blvd. South, Las Vegas, Nevada 89109



The Venetian | The Palazzo | Sands Expo | Sands Macao | The Venetian Macao |
Four Seasons Hotel Macao | The Plaza Macao | Sands Cotai Central | The Parisian
Macao | Marina Bay Sands

--------------------------------------------------------------------------------

Page 10


EXHIBIT A


Duties of Global General Counsel


1.Oversee the Company’s legal department


2.Provide legal support across the organization including day-to-day matters and
on matters of material importance to the Company, including identifying
practical solutions that balance the risks and benefits to the Company


3.Oversee all litigation related to the Company and its affiliated entities


4.Maintain and enhance as necessary the Company-wide compliance programs


5.Maintain and enhance as necessary policies and procedures relating to data
privacy and protection


6.Ensure adherence to all regulatory, departmental and Company policies and
procedures


7.Improve processes and systems to increase the efficiency of the legal
department with an aim to reduce outside legal fees


8.Support the organization in maintaining a work environment focused on quality
and that fosters learning, respect, open communication, collaboration,
integration and teamwork


9.Coordinate the activities and organization of the Board


10.Provide legal and business strategy and advice to the Chairman of the Board
and CEO, and the Board on matters relating to securities law compliance and
regulatory developments


11.Investigate legal problems and bring legal issues, concerns and
recommendations to the attention of the CEO, the Board of Directors, independent
auditors and senior management




Corporate Headquarters
3355 Las Vegas Blvd. South, Las Vegas, Nevada 89109



The Venetian | The Palazzo | Sands Expo | Sands Macao | The Venetian Macao |
Four Seasons Hotel Macao | The Plaza Macao | Sands Cotai Central | The Parisian
Macao | Marina Bay Sands

--------------------------------------------------------------------------------

Page 11


Schedule 1
(If none, please state “None”)


Advisor - Afiniti, Ltd. (uncompensated)
Corporate Headquarters
3355 Las Vegas Blvd. South, Las Vegas, Nevada 89109



The Venetian | The Palazzo | Sands Expo | Sands Macao | The Venetian Macao |
Four Seasons Hotel Macao | The Plaza Macao | Sands Cotai Central | The Parisian
Macao | Marina Bay Sands